                                                                                     FILED IN THE
                                                                                 U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF WASHINGTON
 1                             UNITED STATES DISTRICT COURT
 2                            EASTERN DISTRICT OF WASHINGTON                Sep 19, 2019
                                                                                SEAN F. MCAVOY, CLERK

 3
      STEPHENI B.,                                No. 2:19-CV-0054-JTR
 4
 5                      Plaintiff,                ORDER GRANTING PLAINTIFF’S
 6                                                MOTION TO DISMISS WITH
                            v.                    PREJUDICE
 7
      ANDREW M. SAUL,
 8
      COMMISSIONER OF SOCIAL
 9    SECURITY,1
10
                        Defendant.
11
12
13            BEFORE THE COURT is Plaintiff’s Unopposed Motion to Dismiss. ECF

14   No. 14. Attorney Dana Chris Madsen represents Stepheni B. (Plaintiff); Special

15   Assistant United States Attorney Brett Edward Eckelberg represents the

16   Commissioner of Social Security (Defendant). The parties have consented to

17   proceed before a magistrate judge. ECF No. 6.

18            Plaintiff requests a dismissal of this action and indicates Defendant has no

19   objection to the motion to dismiss. ECF No. 14 at 1. Accordingly,

20            IT IS HEREBY ORDERED:

21            1.       Plaintiff’ Unopposed Motion to Dismiss, ECF No. 14, is GRANTED.

22            2.       Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITH

23   PREJUDICE.

24   ///

25            1
                  Andrew M. Saul is now the Commissioner of the Social Security
26   Administration. Accordingly, the Court substitutes Andrew M. Saul as the
27   Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
28   25(d).

     ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS . . . - 1
 1         IT IS SO ORDERED. The District Court Executive is directed to file this
 2   Order, provide a copy to counsel for Plaintiff and Defendant, and CLOSE the file.
 3         DATED September 19, 2019.
 4
 5                              _____________________________________
                                          JOHN T. RODGERS
 6                               UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS . . . - 2
